UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4301


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ARTAVIOUS QUONTA BODDIE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cr-00278-BO-1)


Submitted:   November 18, 2014            Decided:   December 4, 2014


Before THACKER and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Artavious Quonta Boddie pled guilty in accordance with

a   written    plea    agreement       to    conspiracy        to    commit       Hobbs          Act

robbery, 18 U.S.C. § 1951(b) (2012), and brandishing a firearm

in furtherance of a crime of violence, 18 U.S.C. § 924(c)(1)(A)

(2012).    Boddie was sentenced to 151 months in prison for the

conspiracy and eighty-four months, consecutive, for the firearm

offense.       He    now    appeals.         His    attorney        has    filed       a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising

one issue but stating that there are no meritorious issues for

appeal.       Boddie       was   advised    of     his   right      to    file     a       pro    se

supplemental brief but did not file such a brief.                                The United

States     moves           to    dismiss         the      appeal          based            on      a

waiver-of-appellate-rights             provision         in    the       plea    agreement.

Boddie opposes the motion.                  We affirm in part and dismiss in

part.

              The     appeal      waiver         did     not   apply        to         Boddie’s

convictions.         Having reviewed the entire record, we hold that:

the district court substantially complied with Fed. R. Crim. P.

11;   there    was     a    factual    basis       for   the   plea;       the     plea          was

knowingly and voluntarily entered; and the plea agreement is

binding       and     enforceable.               Accordingly,         we        affirm           the

convictions.



                                             2
               In   the     plea   agreement,         Boddie      waived         his    right    to

appeal his sentence. *              Upon review of the record, we conclude

that the waiver is valid and enforceable.                            We further find that

the issue Boddie seeks to raise on appeal — whether the sentence

is     reasonable       —    falls        within     the        scope      of     the    waiver.

Accordingly, we grant the motion to dismiss the appeal insofar

as the motion relates to sentencing.

               Pursuant to Anders, we have reviewed the entire record

for meritorious, nonwaivable issues and have found none.                                         We

therefore      affirm       in   part     and    dismiss        in    part.        This    court

requires that counsel inform Boddie, in writing, of his right to

petition      the     Supreme      Court    of      the    United       State     for    further

review.       If Boddie requests that such a petition be filed, but

counsel      believes       that   the     petition        would      be    frivolous,      then

counsel        may        move       in      this          court           for     leave         to

withdraw from representation.                   Counsel’s motion must state that

a copy of the motion was served on Boddie.                                 We dispense with

oral       argument    because      the     facts         and   legal       contentions         are




       *
       Boddie waived his right “to appeal whatever sentence is
imposed on any ground, . . . reserving only the right to appeal
from a sentence in excess of the advisory Guideline range that
is established at sentencing, . . . excepting the Defendant’s
right to appeal based upon grounds of ineffective assistance of
counsel and prosecutorial misconduct. . . .”        Boddie was
sentenced within his Guideline range.



                                                3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                    4